Citation Nr: 1146697	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal lithiasis.

2.  Entitlement to service connection for radiculopathy of right lower extremity, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for residuals of ovarian cysts, to include hysterectomy.

4.  Entitlement to service connection for systemic lupus erythematosus.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1-currently evaluated as 40 percent disabling.

7.  Entitlement to higher initial disability ratings for vascular cephalgia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1994 to September 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that denied service connection for renal lithiasis, radiculopathy of right lower extremity, residuals of ovarian cysts, systemic lupus erythematosus, and rheumatoid arthritis; granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, evaluated as 10 percent disabling effective September 20, 2006; and granted service connection for vascular cephalgia, evaluated as 10 percent disabling effective September 20, 2006.  The Veteran timely appealed the denials and appealed for higher initial ratings.

In June 2010, the RO increased the disability evaluations to 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, effective January 28, 2009; and to 30 percent for vascular cephalgia, effective January 28, 2009.  Because higher evaluations are available for the disabilities, and the Veteran is presumed to seek the maximum available benefit, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran does not work, but rather she is continuing her college education.  While the Veteran has indicated that she is limited in performing certain tasks due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issue of service connection for non-rheumatoid arthritis has been raised by the record (January 2006 treatment record, Volume 2; October 2006 treatment record, Volume 4), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for renal lithiasis, for radiculopathy of right lower extremity, for residuals of ovarian cysts, for systemic lupus erythematosus, and for rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period from September 20, 2006, to January 27, 2009, the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, has been manifested by forward flexion greater than 60 degrees but not greater than 85 degrees, and by painful motion; ankylosis and incapacitating episodes having a total duration of at least two weeks have not been demonstrated.

2.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

3.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of the right lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

4.  For the period from September 20, 2006, to January 27, 2009, the Veteran's vascular cephalgia has included complaints of severe headaches with blurry vision, and were less frequent than an average of once a month for several months.

5.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the Veteran's vascular cephalgia has been manifested by complaints of prostrating and prolonged attacks, and occurring on an average of once per month or more frequently over the last several months; more frequent, prostrating and prolonged attacks resulting in severe economic inadaptability have not been demonstrated.  


CONCLUSIONS OF LAW

1.  For the period from September 20, 2006, to January 27, 2009, the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

2.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

3.  Resolving all doubt in the Veteran's favor, for the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

4.  For the period from September 20, 2006, to January 27, 2009, the criteria for an initial disability rating in excess of 10 percent for vascular cephalgia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011).

5.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the criteria for a disability rating in excess of 30 percent for vascular cephalgia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claims decided on appeal arise from his disagreement with the initial evaluations assigned following each grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of low back pain and migraines.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on her schooling or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Degenerative Disc Disease of the Lumbar Spine,
Status-Post Laminectomy L3 and
Diskectomy and Fusion L4-S1

Service connection has been established for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, effective September 20, 2006.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as initially 10 percent disabling; and as 40 percent disabling, effective January 28, 2009.  Effective November 30, 2009, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 40 percent, effective January 1, 2010.

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

X-rays of the lumbar spine taken in April 2006 revealed posterior spinal fusion of L4 to S1 with pedicle screws and rods and space devices in the intervertebral disc spaces (Volume 4).  There had been L3 through L5 laminectomy.  There was no evidence of hardware loosening or subluxation.  The sacroiliac joints were normal.  No acute fracture was seen.

During an April 2007 VA examination, the Veteran reported the onset of back trouble after a motor vehicle accident in December 2001 (Volume 3).  The Veteran complained of a constant dull ache in the midline diffuse lumbar area since then, with radiation of a sharp pain intermittently in flare-ups with lifting, twisting, bending, or different positions approximately five times a day for up to five minutes.  The constant dull ache is a level 6 to 7, on a 10-point scale; and the radicular pain is a level 8, on a 10-point scale.  The Veteran reported no weakness, numbness, bladder, or bowel incontinence, and no significant flare-ups.  She reported having multiple injections in the back, which did not help.  She took no medications, as she stopped prior to pregnancy.  Physical therapy did not help.  The Veteran reported having a laminectomy and a microdiskectomy at L4-L5 and L5-S1 in 2002; a fusion in 2003; and a tethered cord surgery in 2004.  Regarding daily activities, the Veteran reported that she cannot take walks; play outside with her children; or do housework for more than 15 or 20 minutes without a break, due to back pain and radiculopathy.  

On examination in April 2007, the Veteran had a normal posture and gait.  Her back and neck were bilaterally symmetric, without gross deformities or apparent scoliosis.  There was no increased kyphosis or lordosis.  Deep tendon reflexes were +2/4 and equal bilaterally for the triceps, brachial radialis, patellar, and Achilles reflexes.  There was no atrophy or hypertrophy, nor palpable spasms or tenderness.  Straight leg raising was negative.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  There was normal and bilaterally equal sensation of pinprick, both dull and light touch.  There were no objective findings of radiculopathy or polyneuropathy.  Range of motion of the thoracolumbar spine was to 75 degrees on flexion; to 10 degrees on extension, with discomfort; to 15 degrees on bending to the left and to the right, with discomfort; and to 45 degrees on right and left lateral rotation.  Flexion, extension, and bending also were limited by difficulty.  Except as noted, there was no discomfort or difficulty with range of motion testing or effusion, edema, or erythema; or tenderness to palpation, deformity, or instability found.  The examiner indicated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.

Private treatment records, dated in September 2007, reflect that the Veteran had some paraspinal muscle spasms, decreased range of motion, and tenderness in her lower lumbosacral spine to palpation.  Neurological examination at that time revealed decreased sensation to light touch over the right medial foot and ankle; motor examination was 4+ to 5/5.  MRI scans of the lumbosacral spine revealed no obvious nerve root impingement at L4, L5, or S1.  There did not appear to be any exuberant scar tissue formation.  The Veteran did have some moderate spinal stenosis at L3-L4 (Volume 6).

The report of a January 2009 VA examination reflects that the Veteran had a pain management procedure performed in 2008 and was at bedrest for three days.  The Veteran reported her prior six back surgeries.  Current symptoms included pain in her back; her feet tingled and there was pain down the right side of the back of her leg.  The Veteran's pain level was an 8 on a 10-point scale; when medicated, her pain level was a 5.  She reported daily, constant pain, located on the right side of her lower back, and radiating into her right hip and down the right side.  The Veteran reported flare-ups daily, lasting one-to-two hours, which was aggravated by activity and alleviated by medications.

Examination in January 2009 revealed that the Veteran's neck and back were bilaterally symmetric, and without gross deformity or apparent scoliosis.  There was no exaggerated thoracic kyphosis or lumbar lordosis, and no palpable spasm or tenderness.  Deep tendon reflexes were +2/4 and equal bilaterally in the triceps, biceps, brachioradialis, and patellar tendon.  There was no atrophy, contractures, or hypertrophy.  Strength testing to gravity and resistance was within normal limits.  There was normal and bilaterally equal sensation to pinprick and light touch in the lower extremities.  Range of motion of the thoracolumbar spine was to 30 degrees on flexion; to 10 degrees on extension; to 20 degrees on bending to the right; to 25 degrees on bending to the left; to 20 degrees on rotation to the right; and to 15 degrees on rotation to the left.  All ranges of motion were limited by difficulty and/or discomfort.  Straight leg raising was positive, supine bilaterally; and negative, seated bilaterally.  There was no additional limitation of range of motion after repetition due to fatigue, incoordination, lack of endurance, pain or weakness, except as noted.  Additional limitation due to flare-ups could not be determined without resorting to mere speculation.  X-rays of the lumbar spine revealed no significant change from April 2007.  The examiner added that the service-connected disability caused moderate functional impairment.

Private treatment records, dated in December 2009, reflect that the Veteran underwent decompressive lumbosacral spine surgery in November 2009.  The Veteran reported improvement in her bilateral back pain, muscle spasms and stiffness; and improvement in her right buttock pain, right posterior thigh pain, and pain radiating into the medial aspect of the right leg and foot and ankle, along with improvement in her intermittent left buttock pain and left posterior thigh pain.  The Veteran was instructed to use analgesics and muscle relaxants, as needed; and she continued to use pain medications in March 2010.


For the Period from September 20, 2006, to January 27, 2009

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees but less than 85 degrees.  Painful motion was noted.  Muscle spasm and localized tenderness also were noted by private physicians; her gait was normal.  There was no finding of ankylosis of the lumbar spine.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  Her disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

While there is no record of doctor-prescribed bed rest, the evidence reflects that the Veteran was on three days of bed rest following a pain management procedure performed in 2008.  The evidence does not show incapacitating episodes having a total duration of at least two weeks during the applicable period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In this case, the Veteran also has described some sensory deficit in the right lower extremity.  The Board finds the Veteran's testimony to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  The April 2007 examiner found that sensation was normal and equal to pinprick and light touch.  While a private physician noted decreased sensation to light touch over the right medial foot and ankle in September 2007, there is no indication that such decreased sensation was associated with service-connected disability.  The Board finds the overall evidence is insufficient to warrant a compensable disability rating for neurological deficits during the applicable period.

A clear preponderance of the evidence is against an initial disability rating in excess of 10 percent during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that her disability meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh her lay assertions regarding severity. 


For the Period from January 28, 2009

During the applicable period-and excluding the period of time when a total disability rating was in effect, the evidence shows that the Veteran can flex her thoracolumbar spine to 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  She, therefore, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, warrants no more than a 40 percent evaluation, effective January 28, 2009.  While the Veteran provided testimony indicating that the symptomatology associated with her service-connected disability is severe, the objective findings consistently fail to show that her disability meets the criteria for a higher evaluation; and the Board concludes that those findings outweigh her lay assertions regarding severity.
 
Here, the Veteran also indicates that she has increased radiating pain from the right side of her lower back, into her right hip, and down her right side.

As noted above, there have been no reports of loss of reflexes or muscle atrophy.  The January 2009 examiner did not find significant neurological deficits.  Nor is there evidence of obvious nerve root impingement.  Given the reports of daily flare-ups and the Veteran's credible testimony of radiating pain from her back and into her hip and thigh, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the right lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2011).  There is no indication that incomplete paralysis of the sciatic nerve of the right lower extremity is more than mild at any time during the applicable period to warrant an increased disability rating.  While the Veteran is competent to describe radiating pain down her right side and thigh, the lack of objective evidence on neurological testing of more than a sensory deficit warrants no more than a 10 percent disability rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for orthopedic findings during the applicable period; and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, for the period from January 28, 2009.

B.  Vascular Cephalgia

Service connection has been established for vascular cephalgia, effective September 20, 2006.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraine, as initially 10 percent disabling; and as 30 percent disabling, effective January 28, 2009.

Pursuant to Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated 30 percent disabling.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2011).

The report of VA examination in April 2007 shows that the Veteran started getting migraines soon after joining the military in the late 1990's, and that the migraines worsened in 2003.  The Veteran reported having a stabbing right-sided headache with blurry vision four to five times a year, lasting all day if not treated.  Headache pain was described as a level 8, on a 10-point scale; and resolved with medication or a dark quiet room with sleep.  Nothing in particular precipitated or aggravated the headaches.  The Veteran reported no weakness, fatigue, or functional loss.

Private treatment records reflect that the Veteran presented to the Emergency Room in June 2007 for headache pain that started the night before and was still present.  The Veteran also reported nausea and visual disturbance, and described the pain as a level 7, on a 10-point scale.  The Veteran reported migraines occurring about every few months, and that medication worked in the past.  The Veteran was given other medication, and the condition improved.

During a January 2009 VA examination, the Veteran reported migraines occurring approximately six times in the last 12 months; and incapacitating her for approximately one day each time.  The Veteran also reported that, since her last VA examination, the headaches have been more frequent and more severe; and that she had started a different medication as a preventable measure.  The Veteran reported her headache pain to be a level 10, on a 10-point scale; and that over the last couple of months, she had a headache every other day.  She reported the headaches lasting all day, and located in the right frontal part of her head and into the back of her neck; and that she had nausea and photophobia.  The Veteran denied flare-ups, and knew of no triggers precipitating the headaches.  During her periods of migraines, the Veteran stated that she was completely incapacitated.  She reported no history of ticks, paramyoclonus, chorea, or choreiform disorders.

In September 2011, the Veteran testified that her medications have increased, and that she had been to the hospital for migraines.  She testified that, for the past couple of weeks, she had been getting headaches nonstop every day.  As noted above, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington, 19 Vet. App. at 368.

For the Period from September 20, 2006, to January 27, 2009

The Board finds that the Veteran's symptoms do not meet the criteria for an initial disability rating in excess of 10 percent during the applicable period.  Although the Veteran presented to the Emergency Room during one reported attack to resolve it, the evidence suggests that the Veteran's migraines have been less frequent than an average of once a month for several months.  Although the Veteran reported having difficulty doing homework at times due to headaches, the evidence does not show that the Veteran had missed any schooling due to the headaches.  The overall evidence does not suggest characteristic prostrating attacks averaging once a month or more over the last several months; and there is no evidence of severe economic inadaptability due to headaches.  Therefore, the Board finds that the evidence does not support an initial disability rating in excess of 10 percent during the applicable period.

For the Period from January 28, 2009

The Board notes that, although the Veteran is a student, she did not report missing any time from school during the past 12 months due to prostrating headaches.  In January 2009, the Veteran reported migraines occurring approximately six times in the last 12 months, and reported being incapacitated for at least one day each time.  She reported nonstop headaches in September 2011.  While the Veteran did describe nausea and photophobia at times, here the evidence suggests that ordinary activity was possible for the usual duration of most of the Veteran's headaches.  The evidence does not suggest severe economic inadaptability due to completely prostrating migraine headaches.  

The Veteran provided testimony indicating that the symptomatology associated with her vascular cephalgia is severe.  However, the objective findings consistently fail to show that her disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh her lay assertions regarding severity.  

Under these circumstances, the Board finds that the Veteran's symptoms meet the criteria for no more than the currently assigned 30 percent disability rating Diagnostic Code 8100, on the basis of headaches with characteristic prostrating attacks averaging once a month or more over the last several months.  The overall evidence does not suggest more frequent prostrating attacks that are productive of severe economic inadaptability over the past year to warrant a rating in excess of 30 percent.   38 C.F.R. §§ 4.7, 4.21 (2011).  The service-connected vascular cephalgia does not meet the criteria for a 50 percent rating because severe economic inadaptability is not shown due to the headaches.


C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; and vascular cephalgia are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







	(CONTINUED ON NEXT PAGE)


ORDER

For the period from September 20, 2006, to January 27, 2009, an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, is denied.

For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, is denied.

For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity is granted, subject to the pertinent legal authority governing the payment of monetary awards.

For the period from September 20, 2006, to January 27, 2009, an initial disability evaluation in excess of 10 percent for vascular cephalgia is denied.

For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, a disability evaluation in excess of 30 percent for vascular cephalgia is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Renal Lithiasis 

The Veteran contends that service connection for renal lithiasis is warranted on the basis that she was treated for renal lithiasis during service, and that she continues to have renal lithiasis.  She is competent to describe her symptoms.

The report of an April 2007 VA examination, conducted within the Veteran's first post-service year, revealed the onset of renal lithiasis in active service in 1994; and that the Veteran had undergone a basket procedure and lithotripsy for treatment.  Her last kidney stone was two years ago in 2005; she was on no current dietary or medical therapy.  The diagnosis was renal lithiasis, status-post procedural intervention; no objective residuals at this time.
  
Service treatment records show a longstanding history of recurrent kidney stones and surgical treatment.

In September 2011, the Veteran testified that she was just seen in the Emergency Room about six months ago, and that X-rays revealed kidneys stones.  She testified that she continued to have problems with kidney stones.  The Veteran's testimony as to a continuity of symptomatology of recurrent kidney stones, as corroborated by service treatment records, is deemed credible.

In light of her testimony, the Board finds that another examination is needed to determine whether the Veteran has recurrent renal lithiasis that either had its onset during service or is related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Radiculopathy of Right Lower Extremity

VA has not fulfilled its duties to notify and assist the Veteran with regard to the claim for service connection for radiculopathy of right lower extremity, claimed as secondary to degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  Failure to provide notice as to what evidence is needed to substantiate the claim will ordinarily be prejudicial to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Federal Circuit has held that the VCAA requires "a deliberate act of notification directed to meeting the requirements of section 5103, not an assemblage of bits of information drawn from multiple communications issued for unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Veteran seeks service connection for radiculopathy of right lower extremity and has asserted that the claimed disability is secondary to her now service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  The Board notes that service treatment records include complaints of radiating pain to the right lower extremity in November 2002 (Volume 2); in July 2003, July 2004, and August 2004 (Volume 1); and include January 2006 electromyograph findings consistent with an old chronic, right-sided L3-L4 radiculopathy without uncompensated denervation (Volume 4), and a June 2006 diagnosis of radiculopathy (Volume 5).  In fact, a separate 10 percent disability rating for mild sensory deficits has been awarded in this decision.  

The post-service treatment records include the report of an April 2007 VA examination, which found no objective evidence of radiculopathy.  While the Veteran did complain of radiating pain down the right side of the back of her leg in January 2009, the VA examiner at that time neither provided a diagnosis of radiculopathy of right lower extremity, nor opined regarding whether the Veteran's radiculopathy of right lower extremity was aggravated by the now service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  In September 2011, the Veteran testified that after the surgical fusion of L4-S1, she had problems with numbness and tingling of her right leg.  The Veteran is competent to report symptoms of radiculopathy of right lower extremity.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Residuals of Ovarian Cysts
 
In September 2011, the Veteran testified that she had severe pain from ovarian cysts during active service, and she often bled.  She testified that she was put on birth control pills, but then she sustained blood clots and had to stop taking the pills.  She testified that she often bled for two weeks of the month, and that she underwent a complete hysterectomy in June 2011.  

Service treatment records at the time of the Veteran's enlistment examination in September 1993 note an abnormal pelvic evaluation, and that the Veteran had undergone surgery for excision of a cystic mass (Volume 2).  Records associated with the claims file include an October 1993 letter from the Veteran's gynecologist, indicating that a subcutaneous cyst of the periclitoral area had grown in size over the past two years and should be removed (Volume 3).  The Veteran underwent surgery later that same month.  None of the records prior to active service includes a diagnosis of ovarian cyst.
  
Service treatment records show that the Veteran complained of pelvic pain in December 1997.  An ultrasound at that time revealed multiple cysts on each ovary (Volume 3).  Records also show complaints of ovarian cysts in 2004; in April 2006, the Veteran reported sharp pain involving an ovarian cyst (Volume 1).

During an April 2007 VA examination, the Veteran reported her first ovarian cyst was in 1996 following a pregnancy; and that her last one was approximately three years ago.  She reported no symptoms since then, and reported having menses every month lasting about four days without abnormal sequelae.  The Veteran reported having a tubal ligation in April 2007 (see Volume 4), and no treatment for ovarian cyst.  The examiner diagnosed physiologic ovarian cysts, with no objective residuals (Volume 3).

Records show that the Veteran was treated for a ruptured ovarian cyst in May 2007, and for pelvic pain in May 2011.  She underwent a hysterectomy in June 2011 (Volume 6).

In light of the significant developments since her 2007 VA examination, the Board finds that another examination is needed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Systemic Lupus Erythematosus and Rheumatoid Arthritis
 
The Veteran contends that service connection for systemic lupus erythematosus and for rheumatoid arthritis is warranted on the basis that she was treated for each disability during active service, and that she continues to have systemic lupus erythematosus and rheumatoid arthritis.  In September 2011, the Veteran testified that she was first diagnosed with lupus and rheumatoid arthritis during active service; and that she is being treated by a rheumatologist and is taking medication for lupus.  She is competent to describe her symptoms.

Service treatment records reflect that the Veteran had tested positive for lupus in February 2003 (Volume 1).  Private treatment records indicate that the Veteran was first seen in the rheumatology clinic in February 2003; and that she did have a low titer positive lupus anticoagulant.  At that time she was ANA negative, and showed no evidence of overlapping connective tissue disease.  Records reflect that a lupus anticoagulant was not detected in May 2006 (Volume 2), and include assessments of systemic lupus erythematosus in June 2006 and in July 2006 (Volume 4).  In September 2006, the Veteran had an exacerbation of rheumatoid arthritis, and was advised to follow-up with her rheumatologist (Volume 3).  The Veteran's testimony, as corroborated by treatment records during active service, is deemed credible.  

The post-service records include treatment in October 2006 for complaints of severe pain in the Veteran's elbows, wrists, knees, and ankles.  The private physician reviewed the suspicion of arthritis, possibly a lupus flare.  The private physician suggested that the evidence supported the diagnosis of arthritis or joint inflammation.  Assessments included both lupus and arthritis of the Veteran's knees, ankles, elbows, and wrists (Volume 3).  Records include an assessment of systemic lupus erythematosus in January 2007 (Volume 4).
 
A VA examiner in April 2007 opined that the Veteran did not appear to fit the criteria for systemic lupus erythematosus; and did not meet the criteria for rheumatoid arthritis.  Examination at that time revealed no objective findings of a connective tissue disorder.  

In February 2008, the Veteran's treating physician indicated that the Veteran had been treated for complications of a history of lupus anticoagulant presenting in 2003; and that the Veteran clearly had been in a remitive status, and over a period of four years has not developed further complications of a defined connective tissue disorder (Volume 5).

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current systemic lupus erythematosus or rheumatoid arthritis that either had its onset during service or is related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  
 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or AMC should notify the Veteran of the information and evidence necessary to substantiate her claim for service connection for radiculopathy of right lower extremity on a secondary basis.  

2.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to recurrent kidney stones since 2007, including Emergency Room records; and associate them with the claims folder.  

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of recurrent renal lithiasis; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include in-service surgical treatment and longstanding history of renal lithiasis, as reported by the Veteran and noted in service treatment records.  

The examiner should provide a rationale for the opinions.  The examiner should reconcile any opinion with the report of the April 2007 VA examination. 

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  The July 2009 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum 
expressing an opinion as to whether recurrent radiculopathy of right lower extremity is present; and if so, whether it is at least as likely as not (50 percent probability or more) that current radiculopathy of right lower extremity is due to or aggravated by degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of radiculopathy of right lower extremity is attributable to the service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the July 2009 VA examination and the Veteran's complaints of radiating pain to the right lower extremity since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of ovarian cysts, and the likely etiology of the disease. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the complaints of pelvic pain in 1997, 2004, and 2006; and the Veteran's claim of continuing pelvic pain and bleeding post-service. 

The examiner should reconcile any opinion with the service treatment records (described above); records of the June 2011 hysterectomy (Volume 6); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

6.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of systemic lupus erythematosus and rheumatoid arthritis; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include treatment and diagnoses of systemic lupus erythematosus and rheumatoid arthritis in 2006, as reported by the Veteran and noted in service treatment records.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that systemic lupus erythematosus or rheumatoid arthritis is due to or aggravated by the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, and/or vascular cephalgia.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of systemic lupus erythematosus or rheumatoid arthritis is attributable to the service-connected disabilities. 

The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

7.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and her representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


